DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

                                                    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 7, 9-11, 14-16 (renumbering as 1-7 respectively) are allowed.

Claim 7 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “a transmitter that transmits the delivery acknowledgement signal and the uplink data, wherein, when the bundling is applied, if the number of bits of the delivery acknowledgement signal after the bundling is less than or equal to 2 bits, the processor maps the delivery acknowledgement signal to a first resource for puncturing, and if the number of bits of the delivery acknowledgement signal after the bundling exceeds 2 bits, the processor maps the delivery acknowledgement signal to a second resource for rate matching” in combination with other elements as specified in the claim.

Claim 11 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting the delivery acknowledgement signal and the uplink data; and when the bundling is applied, if the number of bits of the delivery acknowledgement signal after the bundling is less than or equal to 2 bits, mapping the delivery
acknowledgement signal to a first resource for puncturing, and if the number of bits of the delivery acknowledgement signal after the bundling exceeds 2 bits, mapping the delivery acknowledgement signal to a second resource for rate matching” in combination with other elements as specified in the claim.

Claim 15 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein, when the bundling is applied, if the number of bits of the delivery acknowledgement signal after the bundling is less than or equal to 2 bits, the delivery acknowledgement signal is mapped to a first resource for puncturing, and if the number of bits of the delivery acknowledgement signal after the bundling exceeds 2 bits, the delivery acknowledgement signal is mapped to a second resource for rate matching” in combination with other elements as specified in the claim.

Claim 16 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein, when the bundling is applied, if the number of bits of the delivery acknowledgement signal after the bundling is less than or equal to 2 bits, the processor maps the delivery acknowledgement signal to a first resource for puncturing, and if the number of bits of the delivery acknowledgement signal after the bundling exceeds 2 bits, the processor maps the delivery acknowledgement signal to a second resource for rate matching, and a processor that, when the uplink shared channel is used to receive the HARQ-ACK and the uplink data, determines the delivery acknowledgement signal whose mapping is controlled based on whether bundling is applied to the delivery acknowledgement signal and based on the number of bits of the delivery acknowledgement signal” in combination with other elements as specified in the claim.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473